Exhibit 10.19
SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of March 11, 2009 (this “Amendment”), is executed by and among
JOHNSTOWN AMERICA CORPORATION, a Delaware corporation, FREIGHT CAR SERVICES,
INC., a Delaware corporation, JAC OPERATIONS, INC., a Delaware corporation, JAIX
LEASING COMPANY, a Delaware corporation, and FREIGHTCAR ROANOKE, INC., a
Delaware corporation (each a “Co-Borrower”, and collectively the
“Co-Borrowers”), the financial institutions parties to the Credit Agreement
referred to below (together with their respective successors and assigns, the
“Lenders”) and BANK OF AMERICA, N. A., a national banking association, as
successor-by-merger to LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
RECITALS:
     The Co-Borrowers, the Lenders and the Administrative Agent are parties to a
Second Amended and Restated Credit Agreement dated as of August 24, 2007, as
amended by a First Amendment to Second Amended and Restated Credit Agreement
dated as of September 30, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
     The Co-Borrowers have requested that the Administrative Agent and the
Lenders make certain amendments to the Credit Agreement. The Administrative
Agent and the Lenders are willing to grant the Co-Borrowers’ requests subject to
the terms and conditions of this Amendment.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Recitals. The foregoing Recitals are hereby made a part of this
Amendment.
     2. Definitions. Capitalized words and phrases used herein within definition
shall have the respective meanings ascribed to such words and phrases in the
Credit Agreement.
     (a) In addition, Section 1.1 of the Credit Agreement is hereby amended by
adding or amending, as the case may be, the following defined terms:
     “Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which a Loan Party or any other member of

 



--------------------------------------------------------------------------------



 



the Controlled Group may have any liability.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA or the minimum
funding standards of ERISA (other than a Multiemployer Pension Plan), and as to
which a Loan Party or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
     “Sufficiently Funded” means, as of the most recent determination, the
aggregate “funding target attainment percentage” (as defined in
Section 430(d)(2) of the Code) of the Pension Plans exceeds 70%.
     “Termination Event” means, with respect to a Pension Plan that is subject
to Title IV of ERISA: (a) a Reportable Event; (b) the withdrawal of a Loan Party
or any other member of the Controlled Group from such Pension Plan during a plan
year in which such Loan Party or such other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the
termination of such Pension Plan, the filing of a notice of intent to terminate
the Pension Plan or the treatment of an amendment of such Pension Plan as a
termination under Section 4041 of ERISA; (d) the institution by the PBGC of
proceedings to terminate such Pension Plan; or (e) any event or condition that
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Pension Plan.
     (b) Section 1.1 of the Credit Agreement is hereby further amended by
deleting the defined terms “Total Plan Liability” and “Unfunded Liability”.
     3. Pension Plans. Section 9.9(a) of the Credit Agreement is hereby amended
in its entirety to read as follows:
“(a) Each Loan Party and each other member of the Controlled Group have made all
required contributions to each Pension Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
such Pension Plan. As of the date of the most recent determination made for
purposes of Section 430 of the Code with respect to the Pension Plans, the
Pension Plans were Sufficiently Funded. To the knowledge of each Co-Borrower,
each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 412
or 430 of the Code, Section 302 or 303 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 303(k) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to

-2-



--------------------------------------------------------------------------------



 



the knowledge of any Co-Borrower, threatened, claims, actions, investigations or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or any
Loan Party or other any member of the Controlled Group with respect to a Pension
Plan or a Multiemployer Pension Plan which could reasonably be expected to have
a Material Adverse Effect. Neither any Loan Party nor any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan which would subject that Person to any
material liability. Within the past five years, neither any Loan Party nor any
other member of the Controlled Group has engaged in a transaction which resulted
in a Pension Plan with an Unfunded Liability being transferred out of the
Controlled Group, which could reasonably be expected to have a Material Adverse
Effect. No Termination Event has occurred or is reasonably expected to occur
with respect to my Pension Plan, which could reasonably be expected to have a
Material Adverse Effect.”
     4. Notice of Default, Litigation and ERISA Matters. Section 10.1.7(c) of
the Credit Agreement is hereby amended by in its entirety to read as follows:
“(c) if, as of the most recent date of determination: (i) for purposes of
Section 430 of the Code, the aggregate “funding shortfall” (as defined in
Section 430(c)(4) of the Code, without reduction of assets of a Plan under
Section 430(f)(4)(B) of the Code) of the Pension Plans exceeds $15,000,000,
(ii) the Pension Plans are not Sufficiently Funded or (iii) the institution of
any steps by any member of the Controlled Group or any other Person to terminate
any Pension Plan in a distress termination under Section 4041 of ERISA or a
termination under Section 4042 of ERISA, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 303(k) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that any Loan Party furnish a
bond or other security to the PBGC or such Pension Plan, or a Pension Plan being
deemed an “at-risk” plan under Section 303(i) of ERISA, or the occurrence of any
event with respect to any Pension Plan or Multiemployer Pension Plan which could
result in the incurrence by any member of the Controlled Group of any material
liability, fine or penalty (including any claim or demand for withdrawal
liability or partial withdrawal from any Multiemployer Pension Plan), or any
material increase in the contingent liability of the Loan Parties with respect
to any post-retirement welfare benefit plan, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that

-3-



--------------------------------------------------------------------------------



 



required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;”
     5. Pension Plans. Section 13.1.6 of the Credit Agreement is hereby amended
in its entirety to read as follows:
     “13.1.6 Pension Plans. (a) Any Person institutes steps to terminate a
Pension Plan if as a result of such termination the Loan Parties or any member
of the Controlled Group could be required to make a contribution to such Pension
Plan, or could incur a liability or obligation to such Pension Plan, in excess
of $2,500,000; (b) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA; (c) the
Pension Plans are not Sufficiently Funded; (d) a Loan Party or any member of the
Controlled Group withdraws or partially withdraws from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that the Loan Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $2,500,000.”
     6. References. For the avoidance of doubt, any and all references in the
Credit Agreement to “the Company” shall be deemed to refer to “the
Co-Borrowers”.
     7. Representations, Warranties And Covenants. To induce Administrative
Agent and the Lenders to enter into this Amendment, the Co-Borrowers hereby
certify, represent, warrant and covenant that:
     (a) Authorization. The Co-Borrowers are duly authorized to execute and
deliver this Amendment and are and will continue to be duly authorized to borrow
monies under the Loan Documents, as amended hereby, and to perform their
obligations under the Loan Documents, as amended hereby.
     (b) No Conflicts. The execution and delivery of this Amendment and the
performance by the Co-Borrowers of their obligations under the Loan Documents to
which such Co-Borrowers are a party, as amended hereby, do not and will not
conflict with any provision of law or of the articles of incorporation or bylaws
of the Co-Borrowers or of any material agreement binding upon the Co-Borrowers.
     (c) Validity and Binding Effect. Each of the Loan Documents, as amended
hereby, are a legal, valid and binding obligation of the Co-Borrowers a party
thereto, enforceable against the Co-Borrowers a party thereto in accordance with
their terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
     (d) Compliance with Warranties. The representation and warranties set forth
in the applicable Loan Documents, as amended hereby, are true and correct in all
material respects with the same effect as if such representations and

-4-



--------------------------------------------------------------------------------



 



warranties had been made on the date hereof (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties are true and correct as of such earlier date).
     (e) No Event of Default. As of the date hereof, no Unmatured Event of
Default or Event of Default under the Loan Documents, as amended hereby, has
occurred and is continuing.
     8. Conditions Precedent. This Amendment shall become effective as of the
date above first written after receipt by the Administrative Agent of the
following:
     (a) Amendment. This Amendment duly executed by all of the parties hereto.
     (b) Amendment to JAIX Credit Agreement. The First Amendment to JAIX Credit
Agreement, duly executed by all of the parties thereto.
     (c) Acknowledgement and Agreement of Guarantors. The Acknowledgement and
Agreement of Guarantors set forth at the end of this Amendment, duly executed by
the parties thereto.
     (d) Other Documents. Such other documents, certificates and/or opinions of
counsel as the Administrative Agent and the Lenders may request.
     9. General.
     (a) Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the internal laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State,
without regard to conflict of laws principles. Wherever possible each provision
of the Loan Documents and this Amendment shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Loan
Documents and this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Loan Documents and this Amendment.
     (b) Successors and Assigns. This Amendment shall be binding upon the
Co-Borrowers, the Administrative Agent, the Lenders and their respective
successors and assigns, and shall inure to the benefit of the Co-Borrowers, the
Administrative Agent, the Lenders and their respective successors and assigns.
     (c) Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Loan Documents are incorporated by reference herein, and in
all respects, shall continue in full force and effect. Each of the Co-Borrowers,
the Administrative Agent, and the Lenders by execution of this Amendment, hereby
reaffirms, assumes and binds themselves to all of the obligations, duties,

-5-



--------------------------------------------------------------------------------



 



rights, covenants, terms and conditions that are contained in the Loan Documents
and all other documents executed in connection therewith, including all
guaranties, as applicable.
     (d) Expenses. The Co-Borrowers shall pay all reasonable out-of-pocket costs
and expenses of the Administrative Agent (including Attorney Costs and Taxes) in
connection with the preparation of this Amendment and other related Loan
Documents.
     (e) Release. The Co-Borrowers, by signing this Amendment, each hereby
absolutely and unconditionally releases and forever discharges the
Administrative Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which any of the Co-Borrowers has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Amendment, whether such claims,
demands and causes of action are matured or unmatured or known or unknown.
     (f) Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
Signature page follows

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

            FREIGHT CAR SERVICES, INC.,
FREIGHTCAR ROANOKE, INC.,
JAC OPERATIONS, INC. and
JOHNSTOWN AMERICA CORPORATION
      By:           Name:           Title:        

(Signature page to Second Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N. A., as Administrative
Agent and as Issuing Lender
      By:           Name:   Michael Brashler        Title:   Vice President     

(Signature page to Second Amendment to Second Amended and Restated Credit
Agreement)

         

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N. A., as a Lender
      By:           Name:   Robert W. Hart        Title:   Senior Vice
President     

(Signature page to Second Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BUSINESS CREDIT, INC.,
as Collateral Agent and as a Lender
      By:           Name:   Thomas F. Karlov        Title:   Director     

(Signature page to Second Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
Each of the undersigned hereby expressly: (a) consents to the execution of the
foregoing Amendment; (b) acknowledges that the Co-Borrowers’ “Obligations” (as
defined in the Credit Agreement referred to in the foregoing Amendment) includes
all of the obligations and liabilities owing from the Co-Borrowers to the
Administrative Agent and the Lenders, including, but not limited to, the
obligations and liabilities of the Co-Borrowers to the Administrative Agent and
the Lenders under and pursuant to the Loan Documents, as the case may be, as
amended from time to time, and as evidenced by the notes delivered in connection
therewith, as the same may be modified, extended and/or replaced from time to
time; (c) reaffirms, assumes and binds itself in all respects to all of the
obligations, liabilities, duties, covenants, terms and conditions that are
contained in its respective Guaranty; (d) consents to the terms (including,
without limitation, the release set forth in Paragraph 9(e) of the Amendment)
and execution thereof; (e) agrees that all such obligations and liabilities
under its respective Guaranty shall continue in full force and that the
execution and delivery of this Amendment to, and its acceptance by, the
Administrative Agent and the Lenders shall not in any manner whatsoever
(i) impair or affect the liability of the undersigned to the Administrative
Agent under its respective Guaranty; (ii) prejudice, waive, or be construed to
impair, affect, prejudice or waive the rights and abilities of Administrative
Agent or the Lenders at law, in equity or by statute, against the undersigned
pursuant to its respective Guaranty; and/or (iii) release or discharge, nor be
construed to release or discharge, any of the obligations and liabilities owing
to the Administrative Agent and the Lenders by the undersigned under its
respective Guaranty; and (f) represents and warrants that each of the
representation and warranties set forth in its respective Guaranty are true and
correct in all material respects with the same effect as if such representations
and warranties had been made on the date hereof (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties are true and correct as of such earlier date).

            FREIGHTCAR AMERICA, INC.
JAC INTERMEDCO, INC.,
JAC PATENT COMPANY and
JAIX LEASING COMPANY
      By:           Name:           Title:        

(Acknowledgement to Second Amendment to
Second Amended and Restated Credit Agreement)

 